COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ABATEMENT ORDER

Appellate case name:      Monica Nicole Townsend v. Erik Allen Vasquez

Appellate case number:    01-17-00436-CV

Trial court case number: 63976

Trial court:              300th District Court of Brazoria County

        Appellant Monica Nicole Townsend filed in the trial court an affidavit of indigence and a
statement of inability to pay the costs of appeal. The court reporter filed a contest. After a
hearing, the trial court signed an order sustaining the contest on June 26, 2017, without stating
the basis for that ruling. On June 20, 2017, Townsend filed a motion challenging the trial court’s
order. The record has now been filed.
       A party who files a Statement of Inability in the trial court will not have to pay costs
except by order of the court. TEX. R. CIV. P. 145(a) (amended; effective September 1, 2016).
The court may order a party to pay costs on the motion of the court reporter to require the party
to prove his inability to afford costs. TEX. R. CIV. P. 145(f)(3). After proper notice, the trial
court must hold a hearing in which the burden is on the party asserting indigence. TEX. R. CIV.
P. 145(f)(5). The trial court’s order requiring the party to pay costs must be supported by detailed
findings. TEX. R. CIV. P. 145(f)(6). The party may challenge the trial court’s ruling by filing a
motion in the appellate court within 10 days of the signing of the trial court’s order. TEX. R.
CIV. P. 145(g)(1)-(2). After the party files a motion challenging the trial court’s ruling, the
appellate court must promptly order the filing of a supplemental clerk’s record with all
documents and a reporter’s record of the hearings. TEX. R. CIV. P. 145(g)(3). These records
must be filed at no cost to Townsend. See id.
       The trial court has not included detailed findings in its order as required by Rule
145(f)(6). Accordingly, we abate the appeal and remand this cause to the trial court for
preparation of detailed findings supporting his finding that Townsend can afford to pay costs.
Once the trial court has completed preparation of these findings, the trial court clerk shall file a
supplemental clerk’s record within 30 days of the date of this order containing the trial court’s
order with detailed findings concerning Townsend’s ability to afford costs.
       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the supplemental clerk’s
and reporter’s records are filed in this court. The court will also consider an appropriate motion
to reinstate the appeal filed by either party, or the court may reinstate the appeal on its own
motion. It is so ORDERED.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: August 3, 2017